
	

114 HR 254 IH: Support Our Startups Act of 2015
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 254
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Honda introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the deduction for start-up expenditures for
			 business for 2015 and 2016.
	
	
 1.Short titleThis Act may be cited as the Support Our Startups Act of 2015. 2.Increase in deduction for start-up expenditures for 2015 and 2016 (a)In generalParagraph (3) of section 195(b) of the Internal Revenue Code of 1986 is amended—
 (1)by striking 2010 in the matter preceding subparagraph (A) and inserting 2010, 2015, or 2016, and (2)by striking 2010 in the heading and inserting 2010, 2015, or 2016.
 (b)Effective dateThe amendments made by subsection (a) shall apply to taxable years beginning after December 31, 2014.
			
